DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 as amended recites “of the ranch member” which should read “of the branch member”..  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvik (US 2010/0249489 A1).
Regarding claim 40, Jarvik discloses an implantable medical device for cardiac assistance, the implantable medical device comprising: a main body defining a lumen (pars 0026-0027; element 6); and a stent-graft (pars 0026-0027; element 6) defining a branch member (conduit 12/16, where the stent graft defines the location of the branch member) configured to deploy within a pulmonary vein (par 0012, 0026; shown in figure 1) and the lumen of the main body (shown in figure 1, where the conduit 12/16 is shown within the stent), the stent-graft configured to receive blood through the lumen (pars 0026-0027 via conduit 12 and prosthetic valves 2/4).
Regarding claim 41, Jarvik discloses the stent-graft is configured to interface with a pump (pars 0026-0027), where the pump is configured to convey blood from the pulmonary vein to the left atrium (par 0026, in which conveying blood from the right ventricle and pulmonary artery assists with conveying blood from the pulmonary vein to the left atrium).
Allowable Subject Matter
Claims 1-3, 5-19, and 37-39 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  In particular, claim 4 should be amended to fix the typo objected to above and claim 4 will thereafter additionally be considered allowed.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 5/23/2022, with respect to claims 4-5, 7-11, 37, 38, 39 have been fully considered and are persuasive.  The rejections of claims 4-5, 7-11, 37, 38 have been withdrawn. 
Applicant’s arguments with respect to claims 40 and 41 have been considered but are moot because the new ground of rejection does not rely on the reference applied (Barbut) in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799